Duckworth, Chief Justice.
A jury having been waived, after hearing evidence, the judge rendered a judgment granting the petitioner a divorce on the ground of cruel treatment. The exception is to the judgment denying a motion for new trial on the general grounds. Without repeating the evidence relating to profanity, vulgarity, and abusive language used by the defendant to the plaintiff, we simply hold that it sustained the pleadings and authorized the divorce, hence the court did not err in denying the motion for new trial. Code Ann. § 30-102 (10) (Ga. L. 1946, pp. 90, 91).

Judgment affirmed.


All the Justices concur.